Citation Nr: 0902126	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to October 
1968.  He died in January 1983, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  In January 1984, the RO issued a rating decision that 
denied the appellant's original claim seeking service 
connection for the cause of the veteran's death.  Although 
notice of this decision was sent to the appellant that same 
month, she did not file a timely notice of disagreement.

2.  In April 1991, the Board issued a decision which denied 
the appellant's claim to reopen the issue of entitlement to 
service connection for the cause of the veteran's death.
 
3.  In August 2005, the veteran's service personnel records 
were retrieved by the RO from the National Personnel Records 
Center.  These records existed at the time of the RO's 
January 1984 denial of the appellant's original claim seeking 
service connection for the cause of the veteran's death, and 
the RO's inability to obtain these records at an earlier time 
was not due to the appellant's failure to provide the RO with 
sufficient information.

4.  The veteran died in January 1983, at the age of 43.  The 
immediate cause of death was transmural myocardial 
infarction, due to or as a consequence of coronary artery 
disease.  Other significant conditions contributing to death 
included diabetes mellitus, type II.

5.  At the time of the veteran's death, he had not 
established service connection for any conditions.  

6.  The evidence of record demonstrates that the veteran's 
diabetes mellitus, type II, is a disability of service 
origin, and that this condition caused or contributed to his 
death.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the appellant's claim 
seeking service connection for the cause of the veteran's 
death have been met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(c) (2008).

2.  A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Historically, the veteran served on active duty from March 
1962 to October 1968.  A review of his service personnel and 
service medical records indicate that at least a portion of 
this service was within the Republic of Vietnam.  In making 
this determination, the Board notes that the veteran was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal.  
Moreover, an inservice treatment report, dated in August 
1967, noted treatment at an Eye Clinic within the Republic of 
Vietnam.

The veteran died in January 1983, at the age of 43.  The 
certificate of death listed the immediate cause of death as 
transmural myocardial infarction, due to or as a consequence 
of coronary artery disease.  The certificate of death also 
listed diabetes mellitus as a significant condition 
contributing to death.

At the time of the veteran's death, service connection was 
not in effect for any disorders.  

In September 1983, the appellant filed her original claim of 
entitlement to service connection for the cause of the 
veteran's death.  The RO denied the appellant's claim in a 
rating decision, dated in January 1984.  Although provided 
notice of this decision that same month, the appellant did 
not perfect an appeal thereof, and it became final.  
38 U.S.C.A. § 7105 (West 2002).

In June 1989, the appellant filed to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death.  The RO denied the appellant's claim in a 
September 1989 rating decision, which she subsequently 
appealed.  In April 1991, the Board issued a decision which 
denied the appellant's attempt to reopen the claim of service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

In June 2005, the appellant filed her present claim to reopen 
or reconsider the issue of entitlement to service connection 
for the cause of the veteran's death.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In addition to new and material evidence, recently revised 38 
C.F.R. § 3.156(c), effective on or after October 6, 2006, 
provides that at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

In its October 2005 decision, the RO determined that new and 
material evidence was not presented to reopen the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

In support of appellant's claim to reopen, the RO obtained 
additional service personnel records relating to the veteran.  
Moreover, the appellant submitted letters from two of the 
veteran's former physicians.  A letter from J. Heiby, O.D., 
dated in December 2005, indicated that he had examined and 
diagnosed diabetic retinopathy in July 1979.  A letter dated 
in December 2005, from R. Barberia, M.D., indicated that she 
had treated the veteran for diabetes mellitus, type II.  
Lastly, the report of a VA medical opinion dated in December 
2005, revealed a diagnosis of diabetes mellitus, type II.

The veteran's service personnel records were retrieved by the 
RO from the National Personnel Records Center in August 2005.  
These records existed at the time of the RO's January 1984 
denial of the appellant's original claim seeking service 
connection for the cause of the veteran's death, and the RO's 
inability to obtain these records at an earlier time was not 
due to the appellant's failure to provide the RO with 
sufficient information.  Accordingly, reconsideration of the 
claim for service consideration for the veteran's cause of 
death is warranted. 38 C.F.R. § 3.156(c) (2008).

The appellant claims that the cause of the veteran's death 
was related to his active military service.  Specifically, 
she claims that his inservice exposure to herbicide agents, 
including Agent Orange, resulted in diabetes mellitus, type 
II, which materially contributed to the cause of the 
veteran's death.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be 
A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, to include Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  In this case, as the veteran served in the Republic 
of Vietnam during the Vietnam era, he is presumed to have 
been exposed during his service to an herbicide agent.  Id.  
Furthermore, certain diseases, to include diabetes mellitus, 
type II, are presumptively service-connected if there are 
circumstances establishing herbicide agent exposure, either 
on the basis of the legal presumption or on competent 
evidence of such exposure, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(1), 
(3).

Historically, the veteran served on active duty from March 
1962 to October 1968, including service in the Republic of 
Vietnam.  The veteran died in January 1983, at the age of 43.  
At the time of his death, service connection had not been 
established for any condition. 

The veteran's certificate of death listed the immediate 
cause of death as transmural myocardial infarction, due to or 
as a consequence of coronary artery disease.  The 
certificate of death also listed diabetes mellitus as a 
significant condition contributing to death.  The certificate 
of death was certified by the veteran's private physician, 
Dr. Barberia.

After reviewing the evidence of record, the Board finds that 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In 
making this determination, the VA examination report in 
December 2005, diagnosed diabetes mellitus, type II.  
Moreover, the letter from the veteran's private physician, 
Dr. Heiby dated in December 2005, indicated that he had 
examined and diagnosed diabetic retinopathy in July 1979.  
Dr. Heiby further indicated that he had then referred the 
veteran for treatment with hypoglycemic medications to Dr. 
Barberia, who indicated that she had treated the veteran for 
diabetes mellitus, type II.  Finally, the certificate of 
death in January 1983, completed by Dr. Barberia, listed 
diabetes mellitus as a significant condition contributing to 
the veteran's death.  

While diabetes mellitus, type II, was not listed as an 
immediate cause of death, the evidence of record supports the 
conclusion that it was a condition that contributed 
substantially or materially to cause death or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b), 
(c).  Moreover, diabetes mellitus, type II, is shown to be 
entitled to the presumption of service connection based upon 
inservice exposure to herbicide agents, to include to 
herbicide agents.  Accordingly, the Board finds that the 
medical evidence of record demonstrates that the veteran's 
diabetes mellitus, type II, is a disability of service 
origin, and that this condition caused or contributed to his 
death.  38 C.F.R. § 3.309(e).  

In reaching its determination herein, the Board has 
considered the VA medical examiner's opinion in December 
2005, that there was no evidence of record that the veteran's 
diabetes mellitus had contributed in any significant way 
whatsoever to the veteran's terminal event.  Nevertheless, 
the veteran's treating physician, Dr. Barberia signed the 
veteran's certificate of death in 1983 stated that diabetes 
mellitus, type II, was a significant condition contributing 
to the veteran's death  

With application of the benefit-of-the-doubt doctrine, the 
Board finds that service connection for the cause of the 
veteran's death is warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 U.S.C.A. §§ 1310; 
38 C.F.R. § 3.312.  

	(CONTINUED ON NEXT PAGE)




ORDER

Reconsideration of the appellant's original claim seeking 
service connection for the cause of the veteran's death is 
warranted.

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


